Citation Nr: 0835613	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  02-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2. Entitlement to service connection for a heart disorder and 
hypertension.

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1979 to February 
1991.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Based in part on rating decisions rendered during the course 
of the current appeal, service connection is in effect for 
bilateral pes planus, for which a 30 percent rating is now 
assigned; postoperative residuals of a left shoulder injury, 
for which a 20 percent rating is now assigned; and a right 
knee injury for which a 10 percent rating is assigned.  
Although the veteran has since raised the issues of 
entitlement to increased ratings with regard to some of these 
issues, he has not perfected or otherwise further pursued 
appeals thereon and they are not part of the current review.

The veteran filed a claim for service connection for 
hypertension which was received in December 1998; he later 
amended the issue to include the heart itself.  A timely 
appeal was filed with regard to the heart/hypertension issue 
in October 2002.  

A personal hearing was held at the VARO in May 2003 at which 
time the veteran testified on the heart/hypertension issue as 
well as others.  A transcript is of record.  A timely appeal 
with regard to the other two current appellate issues was 
submitted in 2005.

Thereafter, on several occasions, the veteran and/or his 
representative stated that the pending appellate issues were 
only ##1 and 3 shown on the front page of this decision.  His 
Substantive Appeal, a VA Form 9 dated in January 2005, 
similarly limited the issues on appeal.  However, at the most 
recent hearing, all three issues were addressed, and since 
timely appeals are of record on all three, they are all 
reasonably considered to be part of the current appeal. 

It is also noted that a supplemental package of service 
treatment records were received during the course of the 
current appeal.  These are now associated with the file along 
with those obtained pursuant to the original request for 
same.  All will of course be considered in the aggregate.

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge on Travel Board at the VARO in July 2008; 
a transcript is of record.  [Tr.]


FINDINGS OF FACT

1.  The competent and probative evidence does not show that 
the veteran's diabetes mellitus, type II, developed in or for 
some time after service, and is unrelated to anything in or 
of service origin.

2.  The competent and probative evidence does not show that 
the veteran's hypertension or any heart disability developed 
in service or until several years thereafter and is unrelated 
to anything in or of service origin.

3.  The competent and probative evidence does not show that 
the veteran's erectile dysfunction is in any way attributable 
to service or any symptoms or incident therein or due to 
medications for any service-connected disability.


CONCLUSIONS OF LAW

1  Diabetes mellitus, Type II was not incurred in or 
aggravated by service, is not due to anything of service 
origin, and may not be presumed to be of service origin  38 
U.S.C.A. §§ 1110, 1116, 1131, 1137, 1153, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, is not due to anything of service origin, and may 
not be presumed to be of service origin  38 U.S.C.A. §§ 1110, 
1131, 1137, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  Erectile dysfunction was not incurred in or aggravated by 
service, is not attributable to anything else of service 
origin and is not due to medication for any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claims were 
filed in 1998 and since, all of which informed him of all 
pertinent requirements for supporting his claims.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  [A specific 
Dingess letter was sent to him in March 2006].  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Twice he has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities such as essential hypertension, diabetes 
mellitus, etc., may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Hypertension, standing alone and not the result of diabetes-
induced renal disease, i.e., essential hypertension, is not 
found among the complications of diabetes mellitus.  Flynn v. 
Brown, 6 Vet. App. 500, 506 (1994).  Hypertension is a common 
complication of polycythemia.  60 Fed.Reg. 49227 (September 
22, 1995).  There are two notes to Diagnostic Code 7101, 
which sets forth the criteria for the evaluation of service-
connected hypertensive cardiovascular disease and in the 
first note it is stated that "[f]or purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id. at Note 
(1).

Hypercholesterolemia or elevated serum blood cholesterol, 
like many other findings, are not disabilities for which VA 
compensation benefits are payable.  Findings of 
hyperlipidemnia, elevated triglycerides and elevated 
cholesterol are all actually laboratory results and are not, 
in and of themselves, disabilities.  See Schedule of Rating 
Disabilities, Endocrine System Disabilities, 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  See also Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  And the term "disability": as used 
for VA purposes, refers to a condition resulting in an 
impairment of earning capacity.  See Allen v. Brown, 7 Vet 
App 439, 448 (1995).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, supra.  

The veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 
Factual Background and Analysis

The veteran's service treatment records show that on his 
enlistment examination in April 1979, his blood pressure was 
104/70.  In May 1981, while complaining of stomach cramps 
with vomiting and diarrhea, he said he was also dizzy; 
diagnosis was (acute) viral gastroenteritis.  Throughout 
service, the following blood pressure readings are 
documented: June 1981, 126/76; November 1981, 130/82; January 
1982, 90/60; February 1983,120/84; October 1983, 110/78; 
March 1984, 118/72, 122/78; May 1984, 82/68; September 1985, 
120/80, 110/74; October 1985, 140/88, 112/70; April 1986, 
120/72; July 1986, 120/72; January 1987, 112/80, 120/80; June 
1987, 136/78; August 1987, 120/78; September 1987, 112/80; 
November 1987, 110/68; May 1989, 124/80; December 1989, 
110/60; and in October 1991, when he was experiencing a 
corneal abrasion, 130/96.  No studies or findings including 
ECG's in service showed any heart problems including 
essential hypertension or evidence of diabetes or erectile 
dysfunction.

Treatment records show that in December 1989, he had been 
referred for the Total Fitness Clinic for an assessment of 
his overall health.  There had been no specific presenting 
symptoms other than some periodic bouts of chest pain.  
However, he was noted to have a number of factors which might 
potentially impact his health, e.g., being overweight, 
symptoms of gallbladder disease and occasional chest pain, 
elevated cholesterol (217, and it purportedly had run higher 
than that), and having a family history of stroke, cardiac 
and diabetes problems.  He was instructed in an improved 
general diet to reduce the risk of cardiac disease, and given 
instructions in how he might otherwise improve his habits to 
reduce his risk of heart and/or diabetic problems in the 
future.  

On VA examinations in both April and December 1991, he 
reported having injured his knee and shoulder in service and 
said that he had had private care for those problems as well.  
His blood pressure was 120/80, heart was normal and there 
were no signs of diabetes or erectile dysfunction; no 
pertinent abnormalities were identified on laboratory 
findings.

In association wit his claim for benefits for heart disease 
and hypertension in 1999, he submitted release forms (VA 
Forms 21-142) for both VA from 1992, and private facilities 
and caregivers starting in 1998.

On a VA outpatient report from May 1992, blood pressure was 
110/68.  VA clinical records were obtained including a report 
of an examination in June 1992.  At that time, he was 
evaluated primarily for a skin rash.  However, at that time, 
his cholesterol was found to be very slightly elevated  at 
255 mg/dl (normal being 112-253 mg/dl).  Blood glucose was 
also at the upper level of normal at 111 mg/dl (normal being 
70-110 mg/dl).  A chest X-ray in November 1994 showed a 
normal heart.

Clinical data from VA shows that he was seen in 1996 for 
elevated cholesterol, and in 1998-1999 for chest pains and 
elevated blood pressure.  Chest X-ray showed the heart size 
to be at the upper limits of normal.  Laboratory studies in 
1998 showed slightly elevated creatinine (1.5, with 0.8-1.4 
mg/dl being normal) but glucose well within normal limits 
(96, with 75-115 mg/dl being normal).  However, fasting 
glucose was ordered and was 139 (with 75-115 mg/dl being 
normal).  Cholesterol was 230 and 270 (normal being 106-282 
mg/dl).  Other laboratory findings were comparable.  

At a private facility in February 1998 blood pressure was 
186/120.  He drove himself to the VA facility with complaints 
of being dizzy and lightheaded; the initial blood pressure 
reading was 200/120.  On examination, it was reported that 
his heart was negative.  Cardiac enzymes were normal; his ECG 
showed only nonspecific T-wave changes.  Medications were 
changed for his blood pressure.  In May 1998, with 
medication, his blood pressure was 102/60 and 166/101. 

Private care-giver reports are in the file showing ongoing 
care for hypertension.  When seen in November 1999, his blood 
sugar level was slightly elevated and blood pressure was 
150/90.  Diagnoses on admission in July 2001 were of 
cardiomyopathy, and coronary artery disease as well as 
hypertension.  He was seen on an ongoing basis for 
hypertension and cardiomyopthy and what was felt to be 
probably hypertensive cardiomyopathy.

When examined by VA in June 2003, he reported that recently 
he had been privately hospitalized for congestive heart 
failure.  Soon thereafter, he was seen again after 
hyperventilating following a "hypertensive crisis".  The 
private treatment records were subsequently added to the file 
to support that assertion; pertinent diagnoses were 
hypertensive crisis and hypertensive heart disease with 
congestive heart failure.

VA clinical reports show that in mid-2005, he was seen for 
complaints relating to the loss of erections.  His history of 
hypertension and diabetes was noted.  It was said that he had 
first had the erectile problem about 2 years before but had 
not then wanted Viagra or an implant.  He was not now felt to 
be a good candidate for the medications now due to his co-
morbidity.  Other treatments were not totally productive.  
Other notations were that he had been diagnosed with diabetes 
in the mid-2000's.

A special VA examination was undertaken in September 2007 
with regard to his erectile dysfunction problems.  His 
overall medical problems and medications were noted in 
detail, and the examiner specially opined that his erectile 
dysfunction was not secondary to medications for his service-
connected skeletal problems.  He has since been seen for 
ongoing care.

The Board appreciates the testimony provided by the veteran 
on both occasions; transcripts are of record in both 
instances.  The Board does not doubt the sincerity of his 
beliefs, nor the candor with which he expresses his opinions.  
Nonetheless, while he is free to make observations, he is not 
qualified to render either diagnoses or nexus opinions.

A review of the clinical records in and since service show 
that in service, his blood pressure, for the most part, was 
entirely normal.  On a single occasion, when being treated 
for an eye injury, it was merely borderline; however, on two 
other occasions, it was quite low.  In no instance did he 
demonstrate consistent and sustained elevations or any other 
evidence of either an acquired heart disorder or essential 
hypertension as defined above.  

Laboratory findings as cited above, albeit on occasion 
borderline, were merely indications of a propensity for 
systemic response.  As described by both regulations and 
judicial mandates, laboratory findings are not disabilities 
for which service connection is warranted.  The veteran was 
indeed evaluated in 1989 because of myriad warning signs 
based on his weight, diet and other factors, as to what might 
occur.  This is not tantamount to saying what had already 
occurred, but rather that he needed to be aware of his 
familial and personal history, and as required, to make 
adjustments in his own diet, weight, and other habits as a 
prophylactic measure to prevent the possible subsequent onset 
of problems including diabetes or hypertension.

In neither case was essential hypertension (or organic heart 
disease) nor diabetes mellitus demonstrated in or diagnosed 
in service or for some time thereafter; and there is no 
medical opinion to associate either with service.  Similarly, 
his erectile dysfunction at present may well be due to 
medications, but these are not for his service-connected 
orthopedic disabilities but rather his hypertension or 
diabetes, neither of which are of service origin.  The 
evidence is not equivocal in this case, and a doubt is not 
raised to be resolved in his favor.  Service connection is 
not warranted for diabetes mellitus, type II, a heart 
disorder and hypertension or for erectile dysfunction.




ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for a heart disorder and hypertension is 
denied.

Service connection for erectile dysfunction is denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


